PER CURIAM
The state appeals the trial court’s order granting defendant’s motion to suppress evidence of defendant’s performance on field sobriety tests because of the officer’s failure to advise him of the consequences of refusing to perform the tests, as required by ORS 813.135 and ORS 813.136. Failure to advise a defendant of the consequences of refusal is not a basis to suppress evidence of the tests, provided that they were otherwise voluntarily performed. State v. Trenary, 316 Or 172, 850 P2d 356 (1993). The trial court concluded here that the tests were voluntarily performed. Accordingly, it erred in granting the motion to suppress.
Reversed and remanded.